Citation Nr: 0534913	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  01-01 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected major depression, currently evaluated as 70 percent 
disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1985 to August 1986.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which granted service connection for 
major depression; a 30 percent disability rating was 
assigned.  The veteran disagreed with the October 2000 rating 
decision and initiated this appeal, which she perfected with 
the timely submission of her substantive appeal (VA Form 9) 
in February 2001.  

The veteran initially requested a personal hearing, but she 
subsequently withdrew the request.  See 38 C.F.R. § 20.704(e) 
(2005).

In a March 2002 rating decision, the RO increased the 
veteran's service-connected major depression to 50 percent 
disabling effective October 12, 1999; and in a November 2003 
rating decision the RO increased the veteran's service-
connected major depression to 70 percent disabling effective 
January 30, 2003.  In essence, the RO has staged the 
veteran's disability rating by awarding separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The veteran and her representative 
indicated continued dissatisfaction with these ratings in an 
August 2004 correspondence.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].

The veteran's appeal was previously before the Board in 
September 2004, when the case was remanded to the RO by the 
Board for compliance with the Veterans Claims Assistance Act 
of 2000 (the VCAA); to obtain the veteran's vocational 
rehabilitation folder; and to obtain a VA Social and 
Industrial survey and a VA psychiatric examination.  The case 
was subsequently returned to the Board.



Issues not on appeal

In a September 2001 rating decision, the RO denied 
entitlement to service connection for bilateral hallux valgus 
and a bilateral ankle condition.  The veteran submitted a 
notice of disagreement with that decision in May 2002.  In a 
May 2003 rating decision, the RO granted entitlement to 
service connection for bilateral pes planus, to include ankle 
arthralgias; a separate 10 percent disability rating was 
assigned for each foot.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  

In an April 2003 statement, the veteran raised claims of 
entitlement to secondary service connection for right knee 
pain and a left hip condition.  These issues have not yet 
been addressed by the RO, and are referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].

In a June 2005 statement the veteran appears to be raising 
claims for entitlement to service connection for a back 
condition and a left leg condition.  These claims also have 
not been addressed by the RO, and are referred to the RO for 
appropriate action.    

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


REMAND

The veteran is seeking entitlement to an increased disability 
rating for service-connected major depression.  After having 
carefully considered the matter, and for reasons expressed 
immediately below, the Board believes that this issue must be 
remanded for the following evidentiary and procedural 
development.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  In this case, although the Board regrets the 
delay, it agrees with the veteran's representative that all 
actions of the September 2004 remand have not been 
accomplished.  See the December 2005 informal hearing 
presentation.  Therefore, another remand is necessary to 
ensure proper compliance with the Board's September 2004 
remand instructions.  

In the third action paragraph contained in the Board's 
September 2004 remand, the agency of original jurisdiction 
was instructed to "contact the veteran and request that she 
identify all healthcare providers, VA and non-VA, inpatient 
and outpatient, who have treated her for her psychiatric 
symptomatology since February 2001 . . . Regardless of the 
veteran's response, the VBA AMC should obtain all outstanding 
VA treatment reports."  

Review of the claims folder demonstrates that some treatment 
records from the St. Louis outpatient clinic [dated until 
December 2003] have been obtained.  However, the veteran 
submitted additional VA records dated in August 2005 which 
referred to specific dates of prior mental health notes dated 
in 2005 and 2004 that are not currently of record.  It thus 
appears that the RO has yet to obtain a complete set of 
treatment records from the VA outpatient clinic in St. Louis 
for association with the veteran's claims folder.  This must 
be accomplished.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992). 

Also in an August 2005 statement, the veteran indicated she 
was she was seeing L.K., L.P.C., "every week besides going 
to the VA."  Besides a September 2004 letter from L.K. 
indicating that she was currently treating the veteran, the 
only treatment record from L.K. in the claims folder is an 
August 2004 Mental Status Form.  The Board believes that a 
complete set of treatment records from L.K. should be 
obtained and associated with the claims folder.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request all treatment 
records pertaining to the veteran 
from the VA outpatient clinic in St. 
Louis, Missouri dated from December 
2003.  VBA should also request all 
treatment records from L.K.  Any 
records obtained should be associated 
with the veteran's VA claims folder.

2.  After undertaking any additional 
evidence which it deems to be 
appropriate, VBA should readjudicate 
the veteran's claim of entitlement to 
an increased disability rating for 
major depressive disorder, in light of 
all of the evidence of then record.  
If the claim remains denied, in whole 
or in part, VBA should provide the 
veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  The case 
should then be returned to the Board 
for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).



 
 
 
 

